Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 27, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Zapata & Halbert, Esqs., 150 East 23rd Street, New York, New York, are assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.